Citation Nr: 1014544	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-39 807	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, of the 
United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1967, including a tour in Vietnam.  He died in May 
2006.  The Appellant is his surviving spouse (widow).  She 
appealed to the Board of Veterans' Appeals (Board) from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In support of her claims, the Appellant-widow testified at a 
hearing at the RO in October 2009 before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  During the hearing, the Appellant-
widow submitted additional evidence and waived her right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2009).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died on 
May [redacted], 2006 at the age of 60 from head and neck cancer (oral 
tongue) of two years' duration.  No other underlying or 
contributing causes are listed and, although an autopsy was 
not performed, the death certificate indicates tobacco use 
did not contribute to his death.

2.  At the time of his death, service connection had been in 
effect for squamous cell carcinoma of the posterior tongue, 
status post radiation/chemotherapy, effectively since May 1, 
1996, so for slightly more than 10 years and, thus, protected 
from severance absent indication of fraud in the original 
grant or a determination he did not have the requisite 
service or character of discharge.

3.  In its February 2007 rating decision at issue in this 
appeal denying the claims for cause of death and DEA, the RO 
did not formally sever the grant of service connection for 
squamous cell carcinoma of the posterior tongue.  
And even had the RO tried to, the Appellant-widow would first 
have been entitled to procedural due process, including the 
right to receive notification of this proposed severance and 
given an opportunity  to contest it and be heard on the 
matter.  Therefore, this disability is still service 
connected.

4.  The medical evidence, including especially an October 
2009 letter from Dr. J.E.C., one of the Veteran's treating 
physicians, indicates he treated the Veteran for head and 
neck cancer, and that the Veteran ultimately died from the 
squamous cell carcinoma at the base of his tongue - so on 
account of his 
service-connected disability.

5.  There is no medical opinion in the file refuting Dr. 
J.E.C.'s favorable opinion.

6.  Consequently, according to the medical and other 
probative evidence on file, the service-connected squamous 
cell carcinoma of the posterior tongue was the primary or 
immediate cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability, in particular the 
squamous cell carcinoma of the posterior tongue, caused the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).

2.  Also, as a consequence, the criteria for DEA benefits 
under Chapter 35 are met.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the Appellant's claims in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most non-prejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Service Connection for the Cause of the Veteran's Death

According to applicable statutes and regulations, service 
connection for the cause of the Veteran's death requires 
evidence that a service-connected disability was either the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  A 
service-connected disability will be considered the principal 
(primary) cause of death when the disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).

A service-connected disability will be considered a 
contributory cause of death when the disability contributed 
substantially or materially or combined to cause death, e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c) (2009).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2009).  

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

According to the death certificate, the Veteran died on May 
[redacted], 2006 at the age of 60 from head and neck cancer (oral 
tongue) of two years' duration.  No other underlying or 
contributing causes are listed and, although an autopsy was 
not performed, the death certificate indicates tobacco use 
did not contribute to his death.

The basis of the widow-Appellant's claim is that, since the 
terminal tongue cancer was a service-connected disability, it 
either caused or, at the very least, contributed 
substantially or materially to the Veteran's death.



Records confirm that, at the time of the Veteran's death, 
service connection had been in effect for squamous cell 
carcinoma of the posterior tongue, status post 
radiation/chemotherapy, effectively since May 1, 1996, so for 
slightly more than 10 years and, thus, protected from 
severance absent indication of fraud in the original grant or 
a determination he did not have the requisite service or 
character of discharge.  See 38 C.F.R. §§ 3.105(d), 3.957 
(2009).

In the February 2007 rating decision from which this appeal 
ensued, the RO denied the Appellant-widow's cause-of-death 
claim, noting that a prior November 1999 decision that had 
granted service connection for the squamous cell carcinoma of 
the posterior tongue was "in error."  The RO stated this 
disability should not have been service connected because, 
although presumptive service connection based on exposure to 
Agent Orange in Vietnam is warranted for respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), it is 
not for digestive cancers like tongue cancer.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a), 3.309(e).  However, the RO 
did not make a formal finding or determination on this issue 
of severance, instead, merely broached this issue.  Moreover, 
even had the RO attempted to officially effectuate a 
severance, the RO would have had to first provide the 
Appellant-widow procedural due process by notifying her of 
this proposed action and of her right to contest it, 
including by having a hearing on the matter and submitting 
additional evidence to be heard on why service connection 
should not be severed.  See again 38 C.F.R. §§ 3.105(d), 
3.957 (2009).  So absent this the RO did not formally sever 
service connection for the squamous cell carcinoma of the 
posterior tongue, in turn meaning this disability is still 
service connected and, indeed, protected from severance since 
this grant had been in effect for at least 10 years at the 
time of the Veteran's death, and there is no showing or 
suggestion of the applicability of the limited exceptions 
mentioned in § 3.957 (or § 3.114).



In support of her claim, the Appellant-widow submitted a 
statement dated in October 2009 from Dr. J.E.C., one of the 
Veteran's treating physicians.  In his statement, Dr. J.E.C. 
indicates that he treated the Veteran for head and neck 
cancer, and that the Veteran ultimately died from the 
squamous cell carcinoma at the base of his tongue.  So this 
doctor establishes a clear linkage between the Veteran's 
death and his service-connected disability - namely, the 
tongue cancer.  Moreover, the fact that the certificate of 
death also indicates that tobacco use (e.g., chronic smoking, 
etc.) did not contribute to his death, so not to the fatal 
tongue cancer, in turn means there is no prohibition on 
granting service connection.  See 38 U.S.C.A. § 1103 and 38 
C.F.R. § 3.300 (indicating that, for a claim, as here, filed 
on or after June 9, 1998, there is an express prohibition 
against granting service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco-based products).

There is no medical opinion in the file refuting Dr. J.E.C.'s 
favorable opinion.  Consequently, according to the medical 
and other probative evidence on file, the service-connected 
squamous cell carcinoma of the posterior tongue was the 
primary or immediate cause of the Veteran's death.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation consistent 
with the facts shown in every case.  And when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, this doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.



Thus, for the reasons and bases discussed, the Board will 
give the Appellant the benefit of the doubt and find that the 
Veteran's service-connected squamous cell carcinoma of the 
posterior tongue was the primary cause of his death, so as to 
warrant service connection for cause of death.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to DEA under Chapter 35

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died of a service-
connected disability; or a child, spouse, or surviving spouse 
of a person has, or died from, permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  Here, for the 
reasons and bases already discussed, service connection has 
been established for the cause of the Veteran's death.  
Therefore, entitlement to educational assistance is also 
warranted.


ORDER

The claim for service connection for the cause of the 
Veteran's death is granted.

The claim for DEA benefits under Chapter 35, Title 38, of the 
United States Code also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


